Exhibit 99.1 FOR IMMEDIATE RELEASE 1401 Highway 62-65 North FOR FURTHER INFORMATION CONTACT: P. O. Box 550 Larry J. Brandt/CEO Harrison, AR72601 Tommy Richardson/COO Sherri Billings/CFO 870-741-7641 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. ANNOUNCES A QUARTERLY CASH DIVIDEND Harrison, Arkansas – November 28, 2007 - (NASDAQ GM:FFBH) First Federal Bancshares of Arkansas, Inc. (the “Corporation”), a unitary savings and loan holding company for First Federal Bank (the “Bank”) announced today that its Board of Directors declared a $0.16 (sixteen cents) cash dividend on the common stock of the Corporation payable on December 20, 2007 to the stockholders of record at the close of business on December 7,2007. Larry J. Brandt, CEO of the Corporation, stated, "This will be our 44th consecutive cash dividend. Our strong capital base and continued profitability afford us the opportunity to pay another consecutive quarterly cash dividend.Such action demonstrates our commitment to and confidence in our future prospects.” First Federal is a community bank serving consumers and businesses in Northcentral and Northwest Arkansas with a full range of checking, savings, investment, and loan products and services. The Bank, founded in 1934, had $797.8million in assets as of September 30, 2007, and conducts business from 18 full-service branch locations, one stand-alone loan production office, and 29 ATMs. For more information, visit us on the web at www.ffbh.com.
